32 So. 3d 770 (2010)
Bassam ABIFARAJ and Rayya Abifaraj, as Co-Personal Representatives of the Estate of Samer Abifaraj and Bassam Abifaraj, individually and Rayya Abifaraj, individually, Appellants,
v.
PLANTATION GENERAL HOSPITAL LIMITED PARTNERSHIP d/b/a Columbia Plantation General Hospital, John L. Rinella, M.D., Jonathan D. Ralph, M.D., Rinella, Hudanich, Greenberg, Ralph & Sinjin, P.A., Anis Mohammed, Joaquin Taranco, M.D., and Tar & Associates Anesthesiology Group, P.A. d/b/a Plantation-Tamarac Anesthesiology Group, P.A., Appellees.
No. 4D10-138.
District Court of Appeal of Florida, Fourth District.
April 28, 2010.
Walter G. Campbell of Krupnick, Campbell, Malone, Buser, Slama, Hancock, Liberman & McKee, P.A., Fort Lauderdale, for appellant.
Rachel Turner Davant of Billing Cochran, Fort Lauderdale, for appellee.
PER CURIAM.
On December 11, 2009, the trial court entered final judgment in favor of Appellee/Defendant Plantation General Hospital Limited Partnership d/b/a Columbia Plantation General Hospital, based on Bayfront Medical Center v. Florida Birth-Related Neurological Injury Compensation Ass'n., 982 So. 2d 704 (Fla. 2d DCA 2008). The Florida Supreme Court quashed Bayfront in Florida Birth-Related Neurological Injury Compensation Ass'n. v. Department of Administrative Hearings, 29 So. 3d 992 (Fla.2010).
The parties, having entered into a joint stipulation of error, conceded that the Florida Supreme Court's opinion controls the facts of this case. As such, we reverse the final judgment and remand for further proceedings.
Reversed and Remanded.
TAYLOR, GERBER and LEVINE, JJ., concur.